       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 1 of 32




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                    :        CIVIL ACTION
            and                                :
JOSEPH WHITEHEAD, JR.                          :        NO. 19-4039
                                               :
                                   Plaintiffs, :        JURY TRIAL DEMANDED
                      v.                       :
                                               :
CITY OF PHILADELPHIA                           :
                and                            :
LAWRENCE S. KRASNER                            :
                                   Defendants. :

                       PLAINTIFFS’ PRETRIAL MEMORANDUM

I.     NATURE OF ACTION AND BASIS FOR JURISDICTION

       Plaintiffs, Carlos Vega (“Vega”) and Joseph Whitehead, Jr. (“Whitehead”), join in

bringing this action alleging age discrimination against their former employer, the City of

Philadelphia (“City”), and Lawrence Krasner (“Krasner”), who currently serves as District

Attorney for the City. Plaintiffs allege that they were fired by the City and Krasner on

January 5, 2018, because of their age. The action is brought pursuant to the Age

Discrimination in Employment Act of 1967, 29 U.S.C. §621 et seq. (“ADEA”), and the

Pennsylvania Human Relations Act, 43 P.S. §951 et seq. (“PHRA”). The Court has

jurisdiction over Plaintiffs’ ADEA claims pursuant to 28 U.S.C. §1331 and 29 U.S.C.

§626(c)(1). The Court has supplemental jurisdiction over Plaintiffs’ PHRA claims

pursuant to 28 U.S.C. §1367(a).

II.    SUMMARY OF FACTS SUPPORTING PLAINTIFFS’ CLAIMS

       Vega and Whitehead had long, successful and distinguished careers with the

City as prosecutors with the District Attorney’s Office (“DAO”), which spanned thirty-five



                                             1
        Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 2 of 32




(35) years in the case of Vega and twenty-eight (28) years in the case of Whitehead.

From 1987 until the time of his firing in January 2018, Vega was assigned to the elite

Homicide Unit of the DAO. In that role, Vega did exemplary work on behalf of the public,

was highly respected among his colleagues and supervisors as well as members of the

criminal defense bar and the judiciary, and successfully handled many of the most

complex and difficult homicide cases. Whitehead was assigned to the Homicide Unit in

2014, and he too was an integral part of that key unit until he was fired in January 2018.

Prior to being transferred to the Homicide Unit, Whitehead had worked in a variety of

important positions for the City and the DAO, and he had performed the job duties of all

of his assignments at a high level, earning the respect and admiration of supervisors,

peers, defense lawyers, and judges. Vega and Whitehead, true credits to their

profession, were dedicated public servants who devoted their professional careers to

serving the public and promoting the administration of justice. At no time during their

long tenures with the City was any disciplinary action ever taken against either of them.

As of January 2018, Vega was sixty-one (61) years of age, and Whitehead’s age was

sixty-four (64).

       In February of 2017, Krasner announced his candidacy for DA of the City, and in

May 2017, he won the Democratic primary. After winning the primary, when it became

apparent that he would become the next DA, Krasner made a series of public

statements that reflected his bias against and stereotypical views of older prosecutors

like Plaintiffs, who had worked in the DAO for a long time, and his strong preference

and affinity for young prosecutors. For example, in one interview, Krasner proclaimed

that as DA, he could not “bring about real change and leave people in place who are



                                            2
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 3 of 32




going to fight change every step of the way,” that “[t]he ones who will leave will tend to

be my generation, people who started in this business thirty (30) years ago, which

means they’ll also tend to be white and male,” and that “the office will be a tremendous

magnet for new talent.” Plaintiffs, who had worked in the administrations of several DAs,

had never manifested any intention or desire to “fight change.” In fact, they had adapted

seamlessly to the policies of each incoming DA. In another pre-election interview, given

in October 2017, Krasner boldly asserted that “there is no question that the old guard in

that office [the DAO] is in control and the old guard in that office is not desiring change

at all,” and that “that crowd needs to go” and should “get out of the way.” In yet another

interview given in October 2017, Krasner announced that, if elected, he “expect[ed] to

have very broad support among the vast majority of the young prosecutors who are in

there,” and that it was “more of a generational issue as I see it.”

       As expected, on November 7, 2017, Krasner won the election for DA, and on

Tuesday, January 2, 2018, he was sworn into office. Thereafter, he wasted little time

implementing his plan to fire a group of older prosecutors who had worked in the DAO

for many years, based on his preconceived but false notion that they were too set in

their ways and would resist change. On Friday, January 5, 2018, Krasner directed that

thirty (30) attorneys at the DAO, including Plaintiffs, be informed that he was demanding

their resignations that day, and that they would be fired if they did not resign. Of the

thirty (30) lawyers whose resignations were demanded, twenty (20) were over the age

of forty (40), and eleven (11) of the twenty (20) were above the age of fifty (50). The

average age of the thirty (30) attorneys who were forced out was 45.7.




                                             3
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 4 of 32




       Consistent with Krasner’s directive, Vega and Whitehead were informed by the

City on January 5, 2018 that Krasner wanted their resignations, and that they would be

fired if they refused to resign. When Plaintiffs advised the City that they would not

resign, they were instructed to clear out their offices and to leave the building that day.

They were given no reason or explanation for Krasner’s decision to fire them, and

Krasner never contacted or met with them to explain his rationale. Nor did Krasner

document the reasons for his decisions. Furthermore, Krasner never looked at Plaintiffs’

performance appraisals – which were excellent – nor did he speak with any of Plaintiffs’

supervisors at the DAO – who would have strongly supported Plaintiffs and opposed

any attempt to force them out. In addition, when Defendants ousted Plaintiffs from the

DAO, Krasner decided to retain, in the Homicide Unit, a group of substantially younger,

less experienced lawyers, many of whom Vega had mentored and trained. Moreover,

within days of the firing of Plaintiffs, Defendants transferred five much younger, less

experienced prosecutors to the Homicide Unit from other units, where they had not

handled homicide cases. Consistent with his favoritism of young prosecutors, from July

2018 to September 2019, Krasner recruited and hired 138 lawyers to work in the DAO,

127 of whom were under the age of forty (40), and eight-eight (88) of whom were

between the ages of twenty-five (25) and thirty (30).

       In response to Plaintiffs’ PHRC Complaints and a request by the PHRC that he

set forth the specific reasons for firing Plaintiffs, Krasner provided an identical verified

statement for each Plaintiff in which he asserted, generally, that he had performed what

amounted to a thirty (30) year job interview of each Plaintiff, during which time he had

an opportunity to observe and assess them, and to speak to others about them.



                                              4
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 5 of 32




However, no individuals with whom Krasner allegedly spoke were identified in the

verified PHRC statements; and Krasner later acknowledged that he did not seek input

from any of Plaintiffs’ supervisors at the DAO before he made the decision to fire them.

Nearly two years after he had submitted the PHRC statements, Krasner shifted course

and asserted, in the litigation, specific events he which claimed caused him to get rid of

Plaintiffs. For Vega, Krasner stated in the litigation that he based his decision on

Vega’s alleged misconduct in connection with a triple homicide case in which Krasner

represented one of two defendants, where both defendants were convicted of three

counts of first degree murder. The convictions and sentences were affirmed on appeal

and the trial judge and the Superior Court of Pennsylvania rejected all claims of

prosecutorial misconduct. For Whitehead, Krasner asserted in the litigation that his

decision was based primarily on Whitehead’s alleged unduly harsh sentencing

recommendations for juveniles who had committed murders and whose life sentences

had to be reviewed under a decision of the Supreme Court of the United States.

Whitehead’s recommendations had to be reviewed and approved by a committee that

included his supervisors, and most were accepted by defense counsel and the courts.

Plaintiffs strongly dispute the veracity and credibility of the after-the-fact, litigation-based

explanations proffered by Krasner, which were never mentioned when Plaintiffs were

fired or to the PHRC in Krasner’s verified statements. Furthermore, Krasner’s recently

asserted reasons for firing Whitehead are based largely upon information he was

unaware of in January 2018.




                                               5
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 6 of 32




III.   SUMMARY OF PLAINTIFFS’ MONETARY DAMAGES

       A.     Plaintiff Vega

       Vega’s economic losses, past and future, have been calculated by his damages

expert to be $609,682. This figure includes lost wages from January 2018 through

November 2021; loss of the value of benefits under the City’s DROP program; and loss

of the value of employer-provided health benefits.

       By way of background, on November 21, 2017, Vega enrolled in the City’s DROP

program. In doing that, he agreed unconditionally to voluntarily retire from his

employment with the City in four years, in November of 2021, in exchange for receiving

a lump sum payment at the time of his retirement in the amount of approximately

$485,000. When a City employee enters the DROP program, their pension is frozen

and monthly pension benefits are paid into a DROP account, so that a lump sum,

including interest, is paid at the time of the agreed upon retirement date. In Vega’s case,

he expected the monthly benefits to paid into the account from November 2017 until

November 2021, at which time he would receive the lucrative lump sum.

       Vega was sixty-one (61) years of age at the time he was fired in January 2018,

only two months after he had entered to DROP program. At that time, he was earning

an annual salary from the City of $143,000. Notwithstanding his reasonable efforts to

mitigate and to find comparable or substantially equivalent employment, Vega has been

unemployed with no employment-related income January 2018 to the present. In

addition, it is not expected that Vega will be able to obtain comparable or substantially

equivalent employment between now and November 2021. Vega’s damages expert

has determined, based upon Vega’s annual earnings from the City, that from January



                                             6
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 7 of 32




2018 through September 2020 (when the expert’s report was completed), Vega had

suffered a loss of income (back pay) in the amount of $387,387. The expert further

determined that from September 2020 to November 2021, Vega will suffer an additional

loss of income (front pay) of $157,795 (after reduction to present value). This yields a

total wage loss from January 2018 to November 2021 of $545,182, calculated as of

September 2020.

       When Vega was fired in January 2018, only $16,628 had accumulated in his

DROP account, and he was paid that amount because he was forced to retire from the

City at that time. In lieu of receiving his expected large lump sum DROP payment of

approximately $485,000 in November 2021, Vega has received monthly pension

benefits from the City of $9,394 from February 2018 to the present as a result of his

forced early retirement from the City, and these benefits are expected to continue until

November 2021. Because the monthly pension benefits do not include interest and for

other reasons, when they are subtracted from the lump sum DROP payment that Vega

would have received had he been allowed to retire in November 2021, there is an

additional economic loss of $47,523, prior to reduction to present value. ($485,000 less

the aggregate of monthly pension benefits).

       In addition, Vega would have been eligible to receive health insurance benefits

from the City for five years commencing in November 2021 (his expected retirement

date prior to his termination). As a result of the termination of his employment in

January 2018, and to protect his and his family’s health benefits, Vega was forced to

elect this five-year benefit in February 2018, and these health benefits will be exhausted

in February 2023, rather than in November 2026, had he been allowed to work for the



                                             7
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 8 of 32




City until November 2021. This has resulted in a loss to Vega of 3.8 years’ worth of

health benefits, which according to Vega’s expert, has a value of $27,314.

       Because Vega is claiming that Defendants’ violations of the ADEA were willful,

he seeks liquidated damages under the ADEA in an amount equal to his actual

economic losses.

       Vega also seeks compensatory damages under the PHRA, in an amount to be

determined by the trier of fact, for pain and suffering, mental anguish, emotional

distress, depression, loss of self-esteem and self-confidence, embarrassment,

humiliation, and harm to his reputation resulting from the termination of his employment.

       B.     Plaintiff Whitehead

       Whitehead's economic losses, past and future, have been calculated by his

damages expert to be $358,610. This figure includes lost wages from January 2018

through May of 2020; loss of the value of benefits under the City's DROP program; and

loss of the value of employer-provided health benefits through May of 2025.

       On May 9, 2016, Whitehead enrolled in the City's DROP program. In doing that,

he agreed unconditionally to voluntarily retire from his employment with the City in four

years, in May of 2020, in exchange for receiving a lump sum payment at the time of his

retirement in the amount of approximately $292,959. As noted above, when a City

employee enters the DROP program, their pension is frozen and monthly pension

benefits are paid into a DROP account, so that a lump sum, including interest, is paid at

the time of the agreed upon retirement date. In Whitehead's case, he expected the

monthly benefits to be paid into the account from May of 2016 until May of 2020, when

he would have received the large lump sum payment.



                                            8
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 9 of 32




       Whitehead was sixty-four (64) years of age at the time he was fired in January

2018. At that time, he was earning an annual salary from the City of $133,310.

Notwithstanding his reasonable efforts to mitigate and to find comparable or

substantially equivalent employment, Whitehead has been unemployed with no

employment-related income from January 2018 to the present. In addition, it is not

expected that Whitehead will be able to obtain comparable or substantially equivalent

employment in the future. Whitehead's damages expert has determined, based upon

Whitehead's annual earnings from the City, that from January 2018 through May of

2020, Whitehead had suffered a loss of income (back pay) in the amount of $342,078.

       When Whitehead was fired in January 2018, a total of $111,835 had

accumulated in his DROP account, and he was paid that amount because he was

forced to retire from the City at that time. In lieu of receiving his expected large lump

sum DROP payment in May 2020, Whitehead received monthly pension benefits from

the City in the amount of $5,521 from February 2018 to May 2020 due to his forced

early retirement. Because these monthly pension benefits do not include interest and

for other reasons, when they are subtracted from the lump sum DROP payment

Whitehead would have received had he retired from the City in May 2020, there is an

additional economic loss of $34,265 ($292,959 less the aggregate of monthly pension

benefits).

       In addition, Whitehead would have been eligible to receive health insurance

benefits from the City for five years commencing in May 2020 (his expected retirement

date prior to his termination). As a result of the termination of his employment in

January 2018, and to protect his and his family's health benefits, Whitehead was forced



                                             9
      Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 10 of 32




to elect this five-year benefit in February 2018, and these health benefits will be

exhausted in February 2023, rather than in May 2025, had he been allowed to work for

the City until May 2020. This has resulted in a loss to Whitehead of 2.3 years' worth of

health benefits, which according to Whitehead's expert, has a value of $16,532.

       Whitehead seeks liquidated damages under the ADEA equal to the amount of his

actual economic losses, as well as compensatory damages under the PHRA, in an

amount to be determined by the trier of fact, for pain and suffering, mental anguish,

emotional distress, depression, loss of self-esteem and self-confidence,

embarrassment, humiliation, and harm to his reputation resulting from the termination of

his employment.

IV.    PLAINTIFFS’ WITNESS LIST

       A.      Witnesses for Both Plaintiffs

            Name                    Present or last known                Subject(s)
                                          address

 Carlos Vega                    2216 S. Bancroft St.,              Liability and damages
                                Philadelphia, PA 19145

 Joseph Whitehead, Jr.          3237 W. Queen Lane                 Liability and damages
                                Philadelphia, PA 19129

 Mark Gilson                    629 Charette Road                  Liability
                                Philadelphia, PA 19115

 E. Marc Costanzo               8001 Colfax Street                 Liability
                                Philadelphia, PA 19136

 Michelle Seidner               515 Gates Street                   Liability
                                Philadelphia, PA 19128

 John P. Delaney, Jr.           Archdiocese of Philadelphia        Liability
                                222 N. 17th Street
                                Philadelphia, PA 19103


                                            10
     Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 11 of 32




           Name                   Present or last known                Subject(s)
                                        address

Louis F. Tumolo               The Beasley Firm                   Liability
                              1125 Walnut Street
                              Philadelphia, PA 19107

Brian M. Zarallo              Pennsylvania Office of Attorney    Liability
                              General
                              1000 Madison Avenue
                              3rd Floor
                              Norristown, PA 19403

Jennifer Selber               Pennsylvania Office of Attorney    Liability
                              General
                              16th Floor
                              Strawberry Square
                              Harrisburg, PA 17120

Charles Joseph (Joey)         Philadelphia Gas Works (PGW) Liability
Grant                         Philadelphia, PA



Brian J. McMonagle            1845 Walnut Street                 Liability
                              19th Floor
                              Philadelphia, PA 19103

Fortunato N. Perri, Jr.       1845 Walnut St                     Liability
                              19th Floor
                              Philadelphia, PA 19103

Robert Gamburg                1500 JFK Boulevard                 Liability
                              Suite 203
                              Philadelphia, PA 19102

Peter C. Bowers               441 N. 5th Street                  Liability
                              1st Floor
                              Philadelphia, PA 19123

Andrew C. Verzilli (expert)   411 North Broad Street             Damages
                              Lansdale, PA 19447

Rachel Mitchell               Philadelphia District Attorney’s   Liability and damages
                              Office (DAO)
                              3 S. Penn Square

                                          11
     Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 12 of 32




           Name                 Present or last known            Subject(s)
                                      address

                            Philadelphia, PA 19107

Arun Prabhakaran            Urban Affairs Coalition        Liability
                            Philadelphia, PA
Lawrence Krasner            3 S. Penn Square               Liability
                            Philadelphia, PA 19107


     B.     Additional Witnesses for Plaintiff Vega

           Name                 Present or last known            Subject(s)
                                      address

Ann Ponterio                8412 Shawnee Street            Liability
                            Philadelphia, PA 19118

Edward F. McCann, Jr.       Montgomery County District     Liability
                            Attorney’s Office
                            Norristown, PA 19403

Hon. Lynne Abraham          Archer Law                     Liability
(Ret.)                      Three Logan Square
                            1717 Arch Street
                            Philadelphia, PA 19103

Barbara L. Christie         Commonwealth of                Liability
                            Pennsylvania, Mechanicsburg,
                            PA or
                            1800 Elmerton Avenue
                            Harrisburg, PA 17110

David B. Webb               U.S. Attorney’s Office         Liability
                            615 Chestnut Street
                            Suite 1250
                            Philadelphia, PA 19106

Charles F. Gallagher, III   610 Hendren Street             Liability
                            Philadelphia, PA 19128

Michael Giampietro          3 S. Penn Square               Liability
                            Philadelphia, PA 19107



                                       12
     Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 13 of 32




          Name               Present or last known              Subject(s)
                                   address

Joseph A. Canuso         100 S. Broad Street              Liability
                         Suite 1523
                         Philadelphia, PA 19110


Tariq El-Shabazz         100 S. Broad Street              Liability
                         Suite 1525
                         Philadelphia, PA 19110

W. Fred Harrison, Jr.    924 Cherry Street                Liability
                         Philadelphia, PA 19107

Lee Mandell              2 Penn Center Plaza, Suite 405 Liability
                         1500 John F Kennedy Blvd.
                         Philadelphia, PA 19102

Thomas L. McGill, Jr.    1500 John F. Kennedy Blvd.,      Liability
                         Suite 520
                         Philadelphia, PA 19102

F. Michael Medway        3 Logan Square                   Liability
                         1717 Arch Street, Suite 3640
                         Philadelphia, PA 19103

Gregory J. Pagano        1315 Walnut Street, 12th Floor   Liability
                         Philadelphia, PA 19107

A. Charles Peruto, Jr.   2101 Pine Street                 Liability
                         Philadelphia, PA 19103

Gary S. Server           4843 Rising Sun Avenue           Liability
                         Philadelphia, PA 19120

Samuel Stretton          103 S. High St                   Liability
                          West Chester, PA 19382

Nino V. Tinari           1528 Walnut Street               Liability
                         Suite 1212
                         Philadelphia, PA 19102

Michael E. Wallace       222 S. 15th Street               Liability
                         Suite 1635
                         Philadelphia, PA 19109

                                    13
     Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 14 of 32




          Name                 Present or last known             Subject(s)
                                     address


Joseph P. Zawrotny         123 S. Broad Street             Liability
                           Suite 1812
                           Philadelphia, PA 19109

Hon. Jane Cutler           JAMS                            Liability
Greenspan (Ret.)           1717 Arch Street, Suite 3810
                           Philadelphia, PA 19103

Hon. Amanda Cooperman      1500 Walnut Street              Liability
(Ret.)                     Philadelphia, PA 19102

Hon. Renee Cardwell        Philadelphia OIC                Liability
Hughes (Ret.)              1231 N. Broad Street
                           Philadelphia, PA

Hon. Peter Rogers (Ret.)   unknown                         Liability

Hon. M. Teresa Sarmina     unknown                         Liability
(Ret.)

Kirk Handrich              U.S. Department of Justice      Liability
                           145 N. Street NE
                           Washington, DC

Victoria Power             1037 S. Church Street           Liability
                           Mt. Laurel, NJ 08054

Olivia Ann Caccoma         1502 Patrician Court            Liability
                           Peekskill, NY 10566


     C.     Additional Witnesses for Plaintiff Whitehead

          Name                  Present or last known             Subject(s)
                                      address

Cathie Abookire            8576 Glen Campbell Road         Liability
                           Philadelphia, PA 19128

Michael Barry, Esq.        Chester County DA’s Office      Liability
                           201 W. Market St.
                           West Chester, PA 19382

                                       14
     Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 15 of 32




           Name              Present or last known               Subject(s)
                                   address


Trevan Borum, Esq.       Borum, Burke, DiDonato, LLC       Liability
                         1500 JFK Blvd., Suite 900
                         Philadelphia, PA 19102

Amanda Bee               unknown                           Liability

Erin Boyle, Esq.         Weitz & Lutzenberg                Liability
                         220 Lake Drive East, Suite 210
                         Cherry Hill, NJ 08002

Michael Cleary, Esq.     2727 N. 46th Street               Liability
                         Philadelphia, PA 19131

Elliot Cohen, Esq.       Louis T. Savino, P.C.             Liability
                         1500 JFK Blvd., Ste. 1516
                         Philadelphia, PA 19102

Hilary S. Cornell        3237 West Queen Lane              Liability and
                         Philadelphia, PA 19129            Damages

Jerry Daley              Police Headquarters               Liability
                         750 Race Street
                         Philadelphia, PA 19106

James Dunlap             Police Headquarters               Liability
                         750 Race Street
                         Philadelphia, PA 19106

Ronald Eisenberg, Esq.   PA Office of Attorney General     Liability
                         1600 Arch Street
                         Philadelphia, PA 19103

Leon Goodman, Esq.       1515 Market Street                Liability
                         Suite 1200
                         Philadelphia, PA 19102

Peter Grenier, Esq.      Zarwin, Baum                      Liability
                         1818 Market Street, 13th Floor
                         Philadelphia, PA 19103

Eric Henson, Esq.        United States Attorney’s Office   Liability
                         EDPA

                                     15
     Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 16 of 32




          Name                Present or last known              Subject(s)
                                    address

                          615 Chestnut St., Suite 1250
                          Philadelphia, PA 19106

Deborah Hoffman, Esq.     Philadelphia DA’s Office         Liability
                          3 South Penn Square
                          Philadelphia, PA 19107

Stacy Hughes, Esq.        Law Department City of           Liability
                          Philadelphia
                          1515 Arch Street
                          Philadelphia, PA 19102

Eileen Hurley, Esq.       Eileen J. Hurley, LLC            Liability
                          1518 Walnut St. Suite 905
                          Philadelphia, PA 19102

Hon. Sheldon Jelin        Phila. Parking Authority         Liability
                          2415 S. Swanson Street
                          Philadelphia, PA 191

Shaka Johnson, Esq.       Shaka Johnson, LLC               Liability
                          1333 Christian St.
                          Philadelphia, PA 19147

Joseph McGettigan, Esq.   McAndrews Law Office, P.C.       Liability
                          30 Cassatt Avenue
                          Berwyn, PA 19312

Michael McGovern, Esq.    21 N. 15th Street                Liability
                          Del Haven, New Jersey 08251

George Mosee, Esq.        130 Beth Drive                   Liability
                          Philadelphia, PA 19115

Brendan O'Malley           PA Office of Attorney General   Liability
                          1000 Madison Ave., 3rd Floor
                          Norristown, PA 19403

Hon. Paul P. Panepinto    806 Callowhill Street            Liability
                          Philadelphia, PA 19130

Hon. Louis K. Presenza    Two Penn Center                  Liability
                          1500 JFK Blvd., Suite 1205

                                     16
     Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 17 of 32




           Name               Present or last known               Subject(s)
                                    address

                          Philadelphia, PA 19102

Dino Privitera, Esq.      The Privitera Law Firm, LLC       Liability
                          123 S. Broad Street, Suite 2170
                          Philadelphia, PA 19109

Erlande Quinde            1316 Rice Hill Circle             Liability
                          Antioch, TN 37013

Namratha Ravikant, Esq.   333 Mount Elliot Street           Liability
                          Detroit, Michigan 48207


Tanner Rouse, Esq.        Delaware County DA’s office       Liability
                          Delaware County Courthouse
                          201 W. Front St.
                          Media, PA 19063

Louis Savino, Esq.         Louis T. Savino, P.C.            Liability
                          1500 JFK Blvd., Suite 1516
                           Philadelphia, PA 19102

Richard Sax, Esq.         240 E. Highland Ave.              Liability
                          Philadelphia, PA 19118

Kathy Stark, Esq.         U.S. Attorney’s Office            Liability
                          EDPA
                          615 Chestnut Street, Suite 1250
                          Philadelphia, PA 19106

Edward Tolliver, Esq.     Police Headquarters               Liability
                          750 Race Street
                          Philadelphia, PA 19106

Gary White                Police Headquarters               Liability
                          750 Race Street
                          Philadelphia, PA 19106

Thomas Wixted, Esq.       Police Headquarters               Liability
                          750 Race Street
                          Philadelphia, PA 19106



                                      17
           Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 18 of 32




                 Name                     Present or last known                Subject(s)
                                                address

 Anthony Wzorek, Esq.                U.S. Attorney’s Office              Liability
                                     EDPA
                                     615 Chestnut Street, Suite 1250
                                     Philadelphia, PA 19106

 Thomas Zaleski, Esq.                PA Office of Attorney General       Liability
                                     1000 Madison Ave., 3rd Floor
                                     Norristown, PA 19403


V.         PLAINTIFFS’ SCHEDULE OF EXHIBITS

           A.      Documents Pertinent to Both Plaintiffs

     No.                       Description                      Date                 Bates

 P-1            Article published by The Intercept titled   5/17/2017         LEVIN 161-170
                “Meet Philadelphia’s Progressive                              (Mitchell-9)
                Candidate for DA: An Interview with
                Larry Krasner”

 P-2            Transcript of excerpts of interview given   10/7/2017         WHITEHEAD
                by Defendant Krasner to Jacobin Radio                         110-111
                                                                              (Mitchell-11)

 P-3            Transcript of excerpts of interview given   10/24/2017        WHITEHEAD
                by Defendant Krasner to WHYY radio                            113-114
                                                                              (Mitchell -11)

 P-4            Article published by WBUR “Here &           4/18/2018         WHITEHEAD
                Now” titled “Philadelphia DA Wants to                         011-020
                Dismantle Mass Incarceration from the
                Inside Out”

 P-5            Audio recordings of interviews given by     10/7/2017         PV-000131
                Defendant Krasner to Jacobin Radio,         10/24/2017        (disk)
                WHYY, WURD, WBUR, and “The Voice            10/24/2017
                of San Diego”                               4/18/2018
                                                            5/25/2018

 P-6            Memorandum from Kelley Hodge to             11/9/2017         WHITEHEAD
                members of the District Attorney (DAO)                        030-031
                with attached letter from Defendant

                                                  18
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 19 of 32




 No.                         Description                 Date          Bates

          Krasner to Attorneys and Staff of the
          DAO

P-7       E-mail from Anna Adams to Arun            12/7/2017      CITY LK 001-
          Prabhakaran et al re: Personnel data                     002; CITY0551-
                                                                   0552
P-8       Memo to Rachel Mitchell from Arun         1/5/2018       CITY 0413-0414
          Prabhakaran re: Separations

P-9       Memo to Rachel Mitchell from Arun         1/5/2018       PV-000087-
          Prabhakaran re: Separations with                         000088
          handwritten notes

P-10      List of employee separations              1/12/2018      CITY621

P-11      List of retirees                          1/12/2018      CITY623

P-12      Announcement from Arun Prabhakaran        1/12/2018      PV-000237-
          to Staff of the DAO                                      000238

P-13      Chart reflecting names, dates of birth,  1/12/2018       CITY 0415-0416
          and positions of employees terminated in
          1/2018

P-14      Charts produced by Defendant City in      3/11/2020      PK-00073-00079
          response to court order dated 3/2/2020,   and
          verified by Rachel Mitchell               3/16/2020,
                                                    with
                                                    verification
                                                    dated
                                                    3/17/2020

P-15      Press Release issued by DAO               9/9/2019       PV-000137-
                                                                   000140
P-16      Defendant City’s Response to Vega’s       1/3/2020       PM-00021-
          Interrogatories                                          00028

P-17      Defendant City’s Response to              1/3/2020       PM-00045-
          Whitehead’s Interrogatories                              00052

P-18      Defendant City’s Response to Vega’s       1/3/2020       PM-00029-
          Request for Production of Documents                      00044



                                           19
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 20 of 32




 No.                    Description                       Date           Bates

P-19      Defendant City’s Response to                1/3/2020     PM-00053-
          Whitehead’s Request for Production of                    00068
          Documents

P-20      Defendant Krasner’s Response to             1/3/2020     PK-00021-00029
          Vega’s Interrogatories

P-21      Defendant Krasner’s Response to             1/3/2020     PK-00040-00048
          Whitehead’s Interrogatories

P-22      Defendant Krasner’s Response to             1/3/2020     PK-00030-00039
          Vega’s Request for Production of
          Documents

P-23      Defendant Krasner’s Response to             1/3/2020     PK-00049-00059
          Whitehead’s Request for Production of
          Documents

P-24      Defendant City’s Responses to Plaintiffs’   7/22/2020    N/A
          First Set of Requests for Admission

P-25      PHRC Complaint of Vega                      6/26/2018    PV-000014-
                                                                   000020
P-26      Answer of Defendants to PHRC                12/21/2018   CITY 0153-0164
          Complaint of Vega

P-27      PHRC Complaint of Whitehead                 6/25/2018    WHITEHEAD
                                                                   045-062
P-28      Answer of Defendants to PHRC                12/21/2018   CITY 0173-0183
          Complaint of Whitehead

P-29      Verified Statement of Defendant Krasner     12/12/2018   CITY0170-0172
          re: Vega

P-30      Verified Statement of Defendant Krasner     12/12/2018   CITY0189-0191
          re: Whitehead

P-31      Declaration of John P. Delaney, Jr.         10/21/2020   PV-00227-00233

P-32      Declaration of Louis F. Tumolo              10/4/2020    PV-00023-00026




                                           20
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 21 of 32




       B.     Additional Documents Pertinent to Plaintiff Vega

 No.                     Description                    Date           Bates

P-33        Performance Appraisal of Vega           7/8/1993       CITY0130

P-34        Performance Appraisal of Vega           6/24/1994      CITY0129

P-35        Performance Appraisal of Vega           7/31/1997      CITY0126-0127

P-36        Performance Appraisal of Vega           10/1/1998      CITY0119-0125

P-37        Performance Appraisal of Vega           3/31/2000      CITY0113-0118

P-38        Performance Appraisal of Vega           6/17/2002      CITY0109-0112

P-39        Performance Appraisal of Vega           6/2/2003       CITY0107-0108

P-40        Performance Appraisal of Vega           6/28/2004      CITY0105-0106

P-41        Performance Appraisal of Vega           6/14/2013      CITY0103-0104

P-42        Performance Appraisal of Vega           6/5/2014       CITY0099-0102

P-43        Performance Appraisal of Vega           5/26/2015      CITY0096-0098

P-44        Performance Appraisal of Vega           5/26/2016      CITY0093-0095

P-45        Performance Appraisal of Vega           5/17/2017      CITY0090-0092

P-46        Letter from DA Lynne Abraham to Vega    12/19/1997     CITY0072
            re: merit raise

P-47        Letter from DA Lynne Abraham to Vega    6/6/2000       CITY0070
            re: merit increase

P-48        Memorandum from DA Lynne Abraham        11/5/2007      CITY0068
            to Vega re: merit increase

P-49        Memo from DA Lynne Abraham to Vega      9/15/2018      CITY0066
            re: merit increase

P-50        Vega’s DROP Application with attached   2/1/2016 and   PV-000002-
            printout                                2/5/2016       000003



                                            21
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 22 of 32




 No.                    Description                     Date        Bates

P-51      Letter from City Board of Pensions &      2/9/2016    PV-000004-
          Retirement to Vega re: DROP with                      000005
          attached spreadsheet

P-52      Letter from Rachel Mitchell to Vega re:   1/9/2018    PV-000007-
          separation information                                000008

P-53      E-mail form Stephen Martin to Vega re:    1/12/2018   PV-000009
          Pension Application

P-54      E-mail exchange between Stephen           1/12/2018   PV-000010-
          Martin, Vega and Michele Ford                         000011

P-55      Letter from Michele Ford to Vega          1/12/2018   PV-000012

P-56      Statement of Earnings and Deductions of 1/19/2018     PV-000013
          Vega

P-57      Employment record of Vega reflecting      1/12/2018   CITY0417-0419
          job titles, salary adjustments and
          promotions as employee of the City

P-58      Employee Service History Record for       1/12/2018   CITY0064
          Vega

P-59      Report of Separation of Vega              1/12/2018   CITY0046

P-60      Terminal Leave Audit Worksheet for        1/12/2018   CITY0047-0048
          Separating Employee with attachment
          re: Vega

P-61      DROP Distribution Selection Form for      1/19/2018   CITY0399-0400
          Vega with attached printout               and
                                                    2/11/2018
P-62      Computation of Pension Payable,           2/1/2018    CITY0401-0404
          Municipal Retiree Election Application,
          Computational Worksheet, and Final
          Compensation and Pension Contribution
          Review re: Vega

P-63      Benefit Application of Vega with attached 1/19/2018   CITY0405-0406
          Employee Service History Record

P-64      Survivor Option Election Form of Vega     1/19/2018   CITY0407-0408

                                          22
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 23 of 32




 No.                    Description                    Date              Bates


P-65      Printouts re: Pension and DROP           12/12/2019      CITY0410-0412
          payment history of Vega

P-66      Philadelphia Board of Pensions and       5/2013          N/A
          Retirement Summary Plan Description

P-67      Letter from City Board of Pensions and   N/A – not yet   N/A
          Retirement to Vega re: DROP lump sum     received
          benefit

P-68      Resumés of Vega                          1/2018          PV-000089-
                                                                   000090
P-69      E-mail exchange between Vega, Melissa    1/10/2018       PV-000091-
          Piccoli, and Brooke Lynn Johnson re:     and             000094
          open opportunities with resumé of Vega   1/11/2018

P-70      Letter from Vega to Attorney General     2/21/2018       PV-000095
          Josh Shapiro

P-71      Letter from Vega to District Attorney    7/1/2018        PV-000096
          Kevin Steele

P-72      Letter from Vega to DA Thomas Hogan      7/1/2018        PV-000097

P-73      Letter from Vega to DA Katayoun          7/1/2018        PV-000098
          Copeland

P-74      Letter from Vega to AG Josh Shapiro      1/8/2019        PV-000099

P-75      Letter form Vega to DA Kevin Steele      1/10/2019       PV-000100

P-76      Letter from Vega to DA Thomas Hogan      1/10/2019       PV-000101

P-77      Letter from Vega to DA Katayoun          1/10/2019       PV-000102
          Copeland

P-78      Letter from Vega to AG Josh Shapiro      12/4/2019       PV-000103

P-79      Letter from Vega to DA Kevin Steele      12/4/2019       PV-000104

P-80      Letter from Vega to DA Thomas Hogan      12/4/2019       PV-000105



                                           23
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 24 of 32




 No.                    Description                      Date            Bates

P-81      Letter from Vega to DA Katayoun            12/4/2019       PV-000106
          Copeland

P-82      Letter from Vega to DA Matthew             12/4/2019       PV-000107
          Weintraub

P-83      Letter from Vega to AG Josh Shaprio        7/17/2020       PV-000142

P-84      Letter from Vega to DA Kevin Steele        7/17/2020       PV-000143

P-85      Letter from Vega to DA Deb Ryan            7/17/2020       PV-000144

P-86      Letter from Vega to DA Jack Stollsteimer   7/17/2020       PV-000145

P-87      Letter from Vega to DA Matthew             7/17/2020       PV-000141
          Weintraub

P-88      E-mail from John Delaney to Vega           1/29/2018       PV-000132-
                                                                     000133
P-89      E-mail exchange between Mary Maran,        3/29/2018       PV-000134-
          Edgar Jaramillo and Edward Cameron         and             000136
          re: Commonwealth v. Pitts                  3/30/2018

P-90      E-mail exchange between Rivera family      1/2018          CITY LK 0003-
          and Defendant Krasner re: Vega                             0005

P-91      Declaration of Ann Ponterio                9/1/2020        PV-000167-
                                                                     000171
P-92      Declaration of Victoria Power              8/30/2020       PV-000172-
                                                                     000173
P-93      Transcript of trial of Commonwealth v.     Various dates   N/A
          Scott and Muhammed                         from 11/2016
                                                     to 12/2016
P-94      Opinion of Superior Court of               6/11/2019       PV-000174-
          Pennsylvania in Commonwealth v. Scott,                     000192
          212 A.3d 1094, 2019 PA Super 185
          (June 11, 2019)

P-95      Opinion of Superior Court of               6/11/2019       PV-000193-
          Pennsylvania in Commonwealth v.                            000222
          Muhammed, 2009 WL 2432100 (June
          11, 2019), with attached Opinion of
          Honorable Glen Bronson dated
          6/12/2017

                                           24
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 25 of 32




 No.                      Description                       Date           Bates


P-96        Order of Supreme Court of Pennsylvania      12/24/2019   PV-000223
            in Commonwealth v. Scott

P-97        Expert report of Andrew C. Verzilli with    9/17/2020    N/A
            attached Tables 1 and 2

P-98        Curriculum vitae of Andrew C. Verzilli,     undated      N/A
            MBA

       C.      Additional Documents Pertinent to Plaintiff Whitehead

 No.                      Description                       Date           Bates

P-99        Report of Separation of Whitehead           1/12/2018    WHITEHEAD
                                                                     024
P-100       Letter to Whitehead from Mitchell           1/10/2018    WHITEHEAD
                                                                     025-026
P-101       Email to Mitchell from Whitehead            1/11/2018    CITY0010

P-102       Payroll Master Record                       1/8/2018     CITY0008

P-103       Payroll Leave Balance                       1/8/2018     CITY0009

P-104       Payroll Leave Balance                       1/11/2018    CITY0012

P-105       Employee Service History Record for         1/12/2018    CITY0016
            Whitehead

P-106       Employment Record of Whitehead              1/12/2018    CITY0420-0422
            reflecting job titles, salary adjustments
            and promotions as employee of the City

P-107       Earnings and Deductions Statement           2/2/2018     WHITEHEAD
                                                                     027
P-108       Whitehead's DROP Application with           1/28/2016    CITY0379-0382
            attached printout

P-109       Letter to Whitehead from Board of           Undated      WHITEHEAD
            Pensions and Retirement                                  028

P-110       Letter to Whitehead from Board of           2/2/2016     WHITEHEAD
            Pensions and Retirement                                  029


                                             25
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 26 of 32




 No.                     Description                  Date         Bates

P-111     DROP Distribution Selection Form        1/19/2018    CITY0386-0392

P-112     Board of Pensions Payment History       12/12/2019   CITY0396-0397

P-113     Board of Pensions DROP Payment          12/12/2019   CITY0398
          History

P-114     Email from Hodge to Members of DAO      11/9/2017    WHITEHEAD
          enclosing Letter from DA-Elect Lawrence              030-031
          Krasner

P-115     Payroll Master Record                   9/4/2015     WHITEHEAD
                                                               032
P-116     Board of Pensions Active Employee       9/4/2015     WHITEHEAD
          Pension Estimates                                    033

P-117     Board of Pensions Active Employee       1/25/2016    WHITEHEAD
          Pension Estimates                                    034

P-118     Whitehead Pension Estimate              3/20/2015    WHITEHEAD
                                                               035
P-119     Whitehead DROP Application              1/28/2016    WHITEHEAD
                                                               036-038
P-120     Retirement Benefits Plan 87                          WHITEHEAD
                                                               138-154
P-121     Pensions 101                            12/14/2017   WHITEHEAD
                                                               155-174
P-122     Resume of Whitehead                     1/2018       WHITEHEAD
                                                               175-176
P-123     Emails between Whitehead and Sozi       1/8/2018-    WHITEHEAD
          Tulante                                 1/18/2018    177

P-124     Emails between Whitehead and Richard    1/8/2018     WHITEHEAD
          Ross                                                 178

P-125     Letter from Whitehead to Krasner        1/2/2018     WHITEHEAD
                                                               180
P-126     Letter from Whitehead to Delaware       12/18/2019   WHITEHEAD
          County District Attorney's Office                    181-183

P-127     Letter from Whitehead to PA Office of   12/18/2019   WHITEHEAD
          Attorney General                                     184-186



                                         26
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 27 of 32




 No.                    Description                   Date         Bates

P-128     Letter from Whitehead to Montgomery     12/18/2019   WHITEHEAD
          County District Attorney's Office                    187-189

P-129     Letter from Whitehead to Bucks County   12/18/2019   WHITEHEAD
          District Attorney's Office                           190-192

P-130     Letter from Whitehead to William        12/19/2019   WHITEHEAD
          McSwain                                              193-195

P-131     Performance Appraisal of Whitehead      5/14/2009    WHITEHEAD
                                                               196-197
P-132     Performance Appraisal of Whitehead      5/26/2016    WHITEHEAD
                                                               334-336
P-133     Performance Appraisal of Whitehead      5/26/2016    WHITEHEAD
                                                               331-333
P-134     Performance Appraisal of Whitehead      5/11/2017    WHITEHEAD
                                                               198-200
P-135     Letter from DA Lynne Abraham to         8/8/1994     WHITEHEAD
          Whitehead re: merit promotion                        209

P-136     Letter from DA Lynne Abraham to         3/29/1995    CITY0021
          Whitehead re: perfect attendance

P-137     Letter from DA Lynne Abraham to         6/9/1995     WHITEHEAD
          Whitehead re: increase in salary                     208

P-138     Letter from DA Lynne Abraham to         6/7/1996     CITY0022
          Whitehead re: perfect attendance

P-139     Letter from DA Lynne Abraham to         10/8/1996    WHITEHEAD
          Whitehead re: merit promotion                        207

P-140     Letter from DA Lynne Abraham to         12/19/1997   WHITEHEAD
          Whitehead re: merit promotion                        206

P-141     Letter from DA Lynne Abraham to         3/31/1999    WHITEHEAD
          Whitehead re: merit promotion                        205

P-142     Letter from DA Lynne Abraham to         6/6/2000     CITY0018
          Whitehead re: merit increase

P-143     Letter from DA Lynne Abraham to         8/8/2002     WHITEHEAD
          Whitehead re: merit increase                         204


                                         27
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 28 of 32




 No.                      Description                      Date           Bates

P-144       Letter from DA Lynne Abraham to            9/6/2002     WHITEHEAD
            Whitehead re: promotion                                 203

P-145       Letter from DA Lynne Abraham to            4/17/03      CITY0023
            Whitehead re: perfect attendance

P-146       Letter from DA Lynne Abraham to            8/11/2003    WHITEHEAD
            Whitehead re: merit increase                            202

P-147       Letter from DA Lynne Abraham to            5/17/2004    CITY0024
            Whitehead re: perfect attendance

P-148       Letter from DA Lynne Abraham to            10/21/2005   WHITEHEAD
            Whitehead re: merit increase                            201

P-149       Letter from DA Lynne Abraham to            1/10/2008    CITY0025
            Whitehead re: perfect attendance

P-150       Letter from DA Lynne Abraham to            1/6/2009     CITY0026
            Whitehead re: perfect attendance

P-151       Chart re: Juvenile Lifers Record of Offers 1/2/2018      WHITEHEAD
                                                                     210-215
P-152       Proposed Resentencing Offers               Miscellaneous WHITEHEAD
                                                       dates 2016,   216-288
                                                       2017
P-153       Graduation Ceremony Videos                 1/26/2005     N/A

P-154       Expert Report of Andrew C. Verzilli with   9/17/2020    N/A
            attached Table 1 and List of Documents
            Reviewed



       D.      Deposition Transcripts

 No.                      Description                      Date           Bates

P-155       Deposition Transcript of Lawrence          9/16/2020    N/A
            Krasner with exhibits (and video)

P-156       Deposition Transcript of Rachel Mitchell   8/28/2020    N/A
            with exhibits


                                            28
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 29 of 32




 P-157      Deposition Transcript of Arun                 9/1/2020          N/A
            Prabhakaran with exhibits

 P-158      Deposition Transcript of Brian Zarallo        6/25/2020         N/A
            with exhibits
 P-159      Deposition Transcript of Jennifer Selber      7/9/2020          N/A
            with exhibits

 P-160      Deposition Transcript of Michael              9/8/2020          N/A
            Giampietro with exhibits




       In addition, Plaintiffs reserve the right to use exhibits for impeachment purposes

and for purposes of rebuttal, as well as admissible documents identified by Defendants

in their Schedule of Exhibits.

VI.    ESTIMATE OF TRIAL TIME

       8 to 10 days for the entire case.

VII.   OTHER MATTERS

       1.      The parties have agreed, subject to the Court’s approval, to defer the

formal exchange of their trial exhibits until a later date, following a ruling on Defendants’

pending motions for summary judgment. Plaintiffs have identified and numbered their

exhibits in this Pretrial Memorandum, and these exhibits have been exchanged in

discovery, and are in the possession of Defendants.

       2.      Plaintiffs are unable at this time to object to the admissibility of any of

Defendants’ trial exhibits since Defendants’ Pretrial Memorandum is not due to be filed

until November 23, 2020. Plaintiffs request that the Court set a date for Plaintiffs to

assert any objections to Defendants’ exhibits.




                                               29
       Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 30 of 32




       3.      Plaintiffs request that the parties be allowed additional time beyond

December 7, 2020, to submit the stipulation of uncontested facts, proposed jury voir dire

questions, proposed jury instructions, motions in limine, trial memoranda, and a joint

statement of the case. Paragraph 12 of the Third Amended Scheduling Order states that

these submissions are due seven days after the Final Pretrial Conference “[u]nless

otherwise ordered.”

       4.     The parties are not presently aware of any witnesses who will be

unavailable to testify at trial, necessitating the offering of deposition testimony. If a

witness is unavailable to testify, or if Plaintiffs want to offer any deposition testimony into

evidence, Plaintiffs propose that the parties either take a trial deposition or work together

to prepare the necessary deposition transcript designations.

       5.     Plaintiff Whitehead objects to the admissibility of opinion testimony from lay

witness Robert Listenbee. Listenbee’s lay opinion testimony, as stated in his deposition,

relates to matters not known to or considered by Krasner when he made the decision to

terminate Plaintiff Whitehead’s employment.

       6.     Plaintiff Vega objects to the admissibility of opinion testimony of lay witness

Anthony Voci. Prior to Voci’s deposition, Defendants had stated that with respect to

Plaintiff Vega, Voci “may offer opinion testimony about the qualifications of the attorneys

in the [DAO] during DA Krasner’s tenure.” However, at Voci’s deposition, counsel for

Defendants questioned him regarding Plaintiff Vega’s ethics, integrity, and conduct in the

trial that Plaintiff Vega had against Krasner. Based on the previous FRE 701

disclosures, Plaintiff Vega’s counsel was unfairly surprised and unprepared to examine

Voci on these issues. As a remedy, Plaintiffs propose that if Defendants’ motions for



                                              30
        Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 31 of 32




summary judgment are denied, Plaintiff Vega be allowed to take Voci’s deposition again

prior to trial.



 /s/ Robert A. Davitch                   /s/ Sidney L. Gold
 Robert A. Davitch, Esq.                 Sidney L. Gold, Esq.
 Sidkoff, Pincus & Green, P.C.           Sidney L. Gold & Associates, P.C.
 1101 Market Street, Suite 2700          1835 Market Street, Suite 515
 Philadelphia, PA 19107                  Philadelphia, PA 19103
 (215) 574-0600 – Office                 (215) 569-1999 – Office
 (215) 574-0310 – Fax                    SGold@DiscrimLaw.net
 rad@sidkoffpincusgreen.com
                                         Attorney for Plaintiff Joseph Whitehead, Jr.
 Attorney for Plaintiff Carlos Vega


Date:             November 16, 2020




                                          31
      Case 2:19-cv-04039-GEKP Document 35 Filed 11/16/20 Page 32 of 32




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                    :        CIVIL ACTION
            and                                :
JOSEPH WHITEHEAD, JR.                          :        NO. 19-4039
                                               :
                                   Plaintiffs, :        JURY TRIAL DEMANDED
                      v.                       :
                                               :
CITY OF PHILADELPHIA                           :
                and                            :
LAWRENCE S. KRASNER                            :
                                   Defendants. :

                               CERTIFICATE OF SERVICE

       I, Sidney L. Gold, hereby certify that Plaintiffs’ Pretrial Memorandum has been

served via electronic mail and electronic service of the Court, and is available for

viewing and downloading on the Court’s ECF system, upon the following counsel of

record:

                                    Lisa Swiatek, Esq.
                                  Benjamin Patchen, Esq.
                           City of Philadelphia Law Department
                                1515 Arch Street, 16th Floor
                                  Philadelphia, PA 19102

                                     David Smith, Esq.
                                     Anne Kane, Esq.
                           Schnader Harrison Segal & Lewis LLP
                              1600 Market Street, Suite 3600
                               Philadelphia, PA 19103-7286


                                                 /s/Sidney L. Gold



Date: November 16, 2020
